DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5, 6, 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 28, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 7, 8, 10, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 14, given the “or a lubricant (L)” recitation, it is unclear whether (L) is an alternative to just the antecedently-recited (J) component or an alternative to all of the antecedently-recited (G), (H), (I) and (J) components.  Clarification is requested as to whether the compatibilizer (E) requires the presence of components (G), (H), (I) and either (J) or (L).
In claim 2, the recited content of compatibilizer (E) is indefinite for the embodiment wherein polyolefin (G) is the same as polyolefin (B).  In this regard, the 
    Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,492,953 (Itamura) in view of US 5,883,188 (Hwang).
Itamura discloses a composition for producing films (meets Applicants’ film and article) comprising:
a polyolefin (simultaneously meets Applicants’ polyolefins (B) and (G));
a saponified ethylene-vinyl acetate copolymer having an ethylene content of 20 to 65 mol% (meets Applicants’ ethylene vinyl alcohol copolymer (C)
:(C1) 0.1 to 150 parts by weight based on 100 parts by weight of sum of polyolefin (A) and EVOH (B) of at least one inorganic substance in fine powder form inclusive of talc, calcium carbonate, mica (embraces Applicants’ particulate dirt (F) as defined per [0124] and overlaps content thereof);
(C): (C2) at least one compatibilizing compound selected from a metal salt of fatty acids having 8 to 22 carbon atoms such as calcium or magnesium salts of lauric acid, stearic acid, myristic acid (meets Applicants’ metal salt (J) as defined in [0105]) and hydrotalcite (meets Applicants’ hydrotalcite (I));
(C):(C3) a maleic anhydride-modified polyolefin (embraces Applicants’ maleic anhydride-modified polyolefin (D)); and
a saponified ethylene-vinyl acetate copolymer having an ethylene content of 68 to 98 mol% (meets Applicants’ saponified ethylene-vinyl acetate resin (H))
(e.g., abstract, C3:57-C4:5, C4:25-28, 53-60, C6:36-53, C7:8-15, examples, Tables, claims).  Itamura discloses various embodiments inclusive of compositions comprising (A), (B), (C1), (C2), (C3) and (D) (C8:7-9).
In Example 17, Itamura exemplifies a film comprising:
63 parts Polypropylene (A) (simultaneously meets Applicants’ polyolefins (B) and (G));
10 parts EVOH (B) having 32.5 mol% ethylene (meets Applicants’ ethylene vinyl alcohol copolymer (C));
respectively meets Applicants’ dirt (F) as defined per [0124] and content thereof and polyolefins (B) and (G));
40 parts S-EVOH (D) having 89 mol% ethylene (meets Applicants’ saponified ethylene-vinyl acetate resin (H)); and
2.5 parts modified polypropylene ADMER QF-500 having 1.5 wt.% maleic anhydride per Hwang C11:20-27 (meets Applicants’ maleic anhydride-modified polyolefin (D)).
In essence, Itamura differs from present claims 1 and 14 in not expressly setting forth a film additionally comprising (C2) a calcium or magnesium salt of lauric acid, stearic acid, myristic acid (meets Applicants’ metal salt (J)) and (C2) hydrotalcite (meets Applicants’ hydrotalcite (I)).  To the extent Itamura discloses that combinations of (C2) compatibilizers can be used (e.g., C5:65, abstract), it would have been obvious to one having ordinary skill in the art to further incorporate into Itamura’s examples a calcium or magnesium salt (C2) of lauric acid, stearic acid, myristic acid (meets Applicants’ metal salt (J)) in combination with hydrotalcite (C2) (meets Applicants’ hydrotalcite (I)) for their expected additive compatibilizing effect and with the reasonable expectation of success. As to the particle size defining Itamura’s talc, Itamura discloses that the inorganic substance (C1) be in the form of microfine powder (C3:62-66) implicitly suggesting the presently claimed average particle size of 20 µm or more to one having ordinary skill in the art
While Applicants’ components (B) and (C) are recited in a product-by-process format, it is not seen that the method by which said components were derived is In re Thorpe, 227 USPQ 964.   In any event, it is within the purview of Itamura’s inventive disclosure to use “recovery” granules of layered sheets, cups, bottles (C5:42-49), i.e., “recycled” polyolefin (A) and “recycled” saponified ethylene-vinyl acetate copolymer (B), with the reasonable expectation of success.  
As to claims 2 and 4, it would have been within the purview of one having ordinary skill in the art to determine the appropriate content of the respective components within their prescribed ranges (inclusive of the contents presently claimed per C4:62-C5:30, C6:36-45, C7:41-46) in accordance with the ultimate properties desired. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
	As to claim 7, Itamura’s EVOH has a saponification degree of 99.9% (C16:52-57).
As to claim 8, Itamura’s EVOH has a melt index of 1.4 g/10 min and the low density polyethylene has a melt index of 2.1 g/10 min (C16:45-57), meeting claimed melt flow ratio.
In re Thorpe, 227 USPQ 964.
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive. 
Applicants submit that Itamura does not disclose or suggest compositions having recycled components.  While the present product claims recite components (B) and (C) in a product-by-process format, it is well settled that the evaluation of product-by-process claims is based on the product rather than on the process steps, i.e., while the claims may recite process limitations, it is the patentability of the product which must be established, In re Thorpe, 227 USPQ 964.  The presently claimed product is unpatentable because Itamura embraces a product which reasonably appears to be either identical with or only slightly different from the claimed product. In any event, it is within the purview of Itamura’s inventive disclosure to use polyolefin (A) and EVOH (B) that have been recovered from recycled (multilayered) products.
Applicants contend that Itamura does not disclose or suggest compositions containing from 0.5 to less than about 8 parts by weight based on the total weight of the composition of dirt having an average particle size of 20 µm or more.  Itamura, however, clearly discloses (e.g., C3: 57-C4:5) that the incorporation of inorganic substances such meets Applicants’ talc-containing dirt per [0124] in an amount of 5 parts).  Accordingly, Itamura discloses and expressly exemplifies compositions containing dirt. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANA L. WOODWARD/Primary Examiner, Art Unit 1765